Name: 79/921/EEC: Council Decision of 29 October 1979 amending the import arrangements applied in Italy and the Federal Republic of Germany for tractors, footwear, umbrellas and wrought plates of aluminium, originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-10

 Avis juridique important|31979D092179/921/EEC: Council Decision of 29 October 1979 amending the import arrangements applied in Italy and the Federal Republic of Germany for tractors, footwear, umbrellas and wrought plates of aluminium, originating in Romania Official Journal L 281 , 10/11/1979 P. 0042 - 0042****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . COUNCIL DECISION OF 29 OCTOBER 1979 AMENDING THE IMPORT ARRANGEMENTS APPLIED IN ITALY AND THE FEDERAL REPUBLIC OF GERMANY FOR TRACTORS , FOOTWEAR , UMBRELLAS AND WROUGHT PLATES OF ALUMINIUM , ORIGINATING IN ROMANIA ( 79/921/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL BY THE COMMISSION , WHEREAS , UNDER THE TERMS OF ARTICLE 3 OF DECISION 75/210/EEC , THE ITALIAN REPUBLIC AND THE FEDERAL REPUBLIC OF GERMANY HAVE NOTIFIED THE OTHER MEMBER STATES AND THE COMMISSION THAT THEY CONSIDER THAT THE IMPORT ARRANGEMENTS APPLIED TO ROMANIA SHOULD BE AMENDED ; WHEREAS THE AMENDMENTS REQUESTED RAISE NO PARTICULAR ECONOMIC PROBLEMS AND THEY SHOULD THEREFORE BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 FOR 1979 , ITALY SHALL , BY WAY OF EXCEPTION , OPEN A SUPPLEMENTARY IMPORT QUOTA FOR 1 500 TRACTORS FALLING WITHIN HEADING NO 87.01 OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN ROMANIA AND A QUOTA FOR 1 500 TONNES FOR FLAWED WROUGHT PLATES , SHEETS AND STRIP , OF ALUMINIUM , TO BE BLENDED INTO BARS , FALLING WITHIN HEADING NO 76.03 OF THE COMMON CUSTOMS TARIFF AND ALSO ORIGINATING IN ROMANIA . ARTICLE 2 1 . THE SUSPENSION OF THE QUANTITATIVE RESTRICTIONS ON IMPORTS INTO THE FEDERAL REPUBLIC OF GERMANY OF FOOTWEAR FALLING WITHIN NIMEXE CODES 64.02-29 AND 64.02-31 AND ORIGINATING IN ROMANIA SHALL BE EXTENDED FOR 1980 . 2 . THE QUANTITATIVE RESTRICTIONS ON IMPORTS INTO THE FEDERAL REPUBLIC OF GERMANY OF UMBRELLAS FALLING WITHIN NIMEXE CODES 66.01-90 AND ORIGINATING IN ROMANIA SHALL BE ABOLISHED . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC AND THE FEDERAL REPUBLIC OF GERMANY . DONE AT LUXEMBOURG , 29 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY